Citation Nr: 0522565	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome and gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In November 2004, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to appellant's claim for service connection for 
irritable bowel syndrome and gastritis.  In this respect, 
during the hearing in November 2004, the appellant and her 
spouse identified additional treatment records that were 
relevant to her claim.  Specifically, the appellant alleged 
that she received medical treatment at Fort Rucker and in 
Manheim Germany during the period immediately following her 
discharge from the U.S. Army.  The appellant testified that 
these records might be available under her husband's name, as 
he was still on active duty during the time of treatment.  

Additionally, the appellant averred that current private 
treatment for irritable bowel syndrome have yet to be 
associated with the claims file.  As such, the Board finds 
that additional development is warranted in order to attempt 
to obtain the records.  See, 38 U.S.C.A. § 5103A.  
Additionally, the RO should give the veteran another 
opportunity to further identify the outstanding treatment 
records, as well as present information and/or evidence 
pertinent to the claim remaining on appeal.  See 38 U.S.C.A  
§ 5103(b)(1) (West 2002).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

Moreover, there is evidence in this matter that the veteran 
has a current disability manifested by irritable bowel 
syndrome and gastritis.  Additionally, there is evidence that 
during service, the veteran was treated for non-radiating 
suprapubic pain, assessed as a urinary tract infection.  The 
veteran has yet, however, to be afforded a VA examination for 
purposes of determining the current nature, extent, and 
etiology of the claimed disability.  VA examinations should 
be ordered to address matters that require medical knowledge, 
to include the question of nexus, if needed to resolve the 
issue on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Accordingly, the veteran should be 
scheduled for an examination.  

Accordingly, this matter is hereby REMANDED for the following 
actions:  

1.  The RO should attempt to obtain 
current outstanding medical treatment 
records at Fort Rucker and Manheim 
Germany.  The veteran alleged that these 
records might be listed under her 
husband's Social Security number.  As 
such, a search for such records should 
include a search of the veteran's spouse's 
records.  However, under no circumstances 
should the appellant's spouse's records be 
associated with the appellant's claims 
file.  She should be asked to provide 
information concerning her husband's 
records as needed.

2.  The RO should request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable it to 
obtain any additional pertinent medical 
records not currently of record regarding 
the claim for service connection for 
irritable bowel syndrome with gastritis.  

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should arrange for the veteran to undergo 
VA examination for purposes of examining 
the current nature, extent, and etiology 
of the claimed gastrointestinal 
disability.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of the veteran 's documented 
medical history and assertions.  All 
indicated tests and studies, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
irritable bowel syndrome with gastritis 
is the result of injury or disease 
incurred in or aggravated by the 
veteran's service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for irritable bowel 
syndrome with gastritis in light of all 
pertinent evidence and legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO' s 
determinations) and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



